Conviction for false entry in the books of a bank; punishment, three years in the penitentiary.
There are no facts in the record. All matters of procedure appear regular, save that in entering sentence no notice was taken of our law regarding indeterminate sentences. Appellant was sentenced to confinement in the penitentiary for not less than three nor more than three years. The lowest penalty for the offense is two years. The sentence will be reformed so as to direct appellant's confinement in the penitentiary for not less than two nor more than three years. As reformed, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.